Citation Nr: 1630714	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-08 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional office (RO).  In August 2015, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

On review of the record, the Board finds that further development is needed for VA to fulfill its duties mandated under the VCAA.

Pursuant to the Board's August 2015 remand instructions, the AOJ sent the Veteran a September 2015 letter asking him to identify the provider(s) of any additional evaluations or treatment he had received for his hearing loss and tinnitus, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment, to specifically include any records of audiological examination and/or testing performed by his previous and current employers.  [On November 2010 VA audiological examination, he reported he became aware of his tinnitus over 20 years ago, when hearing testers at his factory asked him whether he had ringing in his ears.  This suggested that he had undergone audiological evaluations at his place(s) of employment.  He reported he had worked one year as a railroad employee, 25 years as a factory employee, the last five years as welder.]  He has not yet responded to the September 2015 letter.  The case was returned to the Board prematurely (before the time for response expired), suggesting that the evidence requested may not be necessary ((which is not the case).

As the reports of the private evaluations are likely to contain information pertinent (and potentially critical) to the hearing loss and tinnitus claims on appeal, they must be secured.  

Furthermore the November 2010 VA examination report (with a negative opinion regarding a nexus between the Veteran's current hearing loss and service) is inadequate for rating purposes.  The examiner observed that there was no significant puretone threshold shift during service.  The National Institute for Occupational Safety and Health (NIOSH) has indicated that a significant threshold shift would be a shift of 15 decibels or more at any frequency from 500 Hertz to 4000 Hertz.  See J.D. Royster, Evaluation of Different Criteria for Significant Threshold Shift in Occupational Hearing Conservation Programs, The National Institute for Occupational Safety and Health (1992)  http://www.cdc.gov/niosh/nioshtic-2/00211757.html.  A comparison of service entrance to service separation audiometry found a 25 decibel shift at 500 Hertz in the right ear, a 20 decibel shift at 1000 Hertz in the right ear, a 15 decibel shift at 2000 Hertz in the right ear, and a 15 decibel shift at 1000 Hertz in the left ear.  The November 2010 VA examiner provided no explanation or citation to supporting medical literature/treatise for the conclusion that those shifts were not significant. 

Accordingly, the case is REMANDED for the following:

1. The Veteran should again be asked to provide the identifying information and authorizations necessary for VA to secure for the record complete records of all evaluation/monitoring he received for his hearings in conjunction with his postservice employment (and in particular in the course of his 25 years of factory work, where he first noticed his tinnitus).  He should be advised that he has one year following the date of the letter to provide the information and releases, and that if he does not do so his claims will be further processed under 38 C.F.R. § 3.158(a)(i.e., dismissed as abandoned).  He should also be advised that further processing of his claim/appeal will not proceed until he responds or the one year period for response has lapsed.  The AOJ should secure for the record all records for which he provides authorizations.  If any records sought are unavailable, the reason must be explained for the record.  If an employer or private provider does not respond to an AOJ request for records which the Veteran has authorized VA to receive, he should be reminded that ultimately it is his responsibility to ensure that private records are received.  

If he does not provide the identifying information and releases, the claims should be further processed under 38 C.F.R. § 3.158(a).

2. Thereafter (if, and only if, the records sought above are received or established to be unavailable, and the claim is not processed under 38 C.F.R. § 3.158(a)), the AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) by an audiologist other than the one who conducted the November 2010 evaluation, to determine the likely etiology of his bilateral hearing loss and tinnitus.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran and a review of the record the examiner should provide opinions that respond to the following: 

a. Please identify the likely etiology of the Veteran's bilateral hearing loss disability and his tinnitus.  Specifically is it at least as likely as not (a 50 % or better probability) that such disabilities were incurred or aggravated during service, to include as due to exposure to hazardous levels of noise therein.

b. If the disabilities are determined to be unrelated to service, the examiner should identify the etiology considered more likely.

The examiner must include rationale with all opinions. The explanation of rationale should specifically include discussion of the significance, if any, of the apparent puretone threshold shifts found by comparison of the Veteran's July 1966 pre-induction and September 1969 service separation audiograms.	

3. The AOJ should then review the record, ensure that all development sought is completed as instructed, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SEYNK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

